Name: Commission Regulation (EEC) No 1450/85 of 31 May 1985 amending Regulations No 80/63/EEC, (EEC) No 2638/69 and (EEC) No 496/70 with regard to the list of authorities responsible in each Member State for quality inspection of fruit and vegetables
 Type: Regulation
 Subject Matter: technology and technical regulations;  political framework;  plant product;  consumption
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/51 COMMISSION REGULATION (EEC) No 1450/85 of 31 May 1985 amending Regulations No 80/63/EEC, (EEC) No 2638/69 and (EEC) No 496/70 with regard to the list of authorities responsible in each Member State for quality inspection of fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Articles 8 (2) and 1 2 (3) thereof, Whereas the authorities appointed by each Member State to conduct quality inspection of fruit and vegeta ­ bles are listed in the Annex to Commission Regula ­ tion No 80/63/EEC of 31 July 1963 on quality inspec ­ tion of fruit and vegetables imported from third coun ­ tries (3), as last amended by Regulation (EEC) No 3401 /84 (4), in Annex IV to Commission Regulation (EEC) No 2638/69 of 24 December 1969 laying down additional provisions on quality control on fruit and vegetables marketed within the Community 0, as last amended by Regulation (EEC) No 3399/84 (6), and in Annex I to Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provisions on quality control of fruit and vegetables exported to third countries Q, as last amended by Regulation (EEC) No 21 63/84 (8); Whereas it is necessary to amend the list of authorities responsible in each Member State for conducting quality inspection of fruit and vegetables to take account of changes which have occurred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 80/63/EEC, Annex IV to Regulation (EEC) No 2638/69 and Annex I to Regula ­ tion (EEC) No 496/70 giving lists of the authorities appointed by each Member State to conduct quality inspection of fruit and vegetables are replaced by Annexes I , II and III respectively to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. . 1 . (3) OJ No 121 , 3 . 8 . 1963 , p . 2137/63 . (4) OJ No L 314, 4 . 12 . 1984, p . 16 . 0 OJ No L 327, 30 . 12. 1969, p . 33 . (6) OJ No L 314, 4 . 12 . 1984, p . 15 . 0 OJ No L 62, 18 . 3 . 1970, p . 11 . (8) OJ No L 197, 27 . 7 . 1984, p . 29 . No L 144/52 Official Journal of the European Communities 1 . 6 . 85 ANNEX I List of the authorities responsible for inspection in each Member State referred to in Article 11 of Regulation (EEC) No 1035/72 KINGDOM OF BELGIUM Telephone Telex Service d' inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'agriculture Avenue du Boulevard 21 (9e Ã ©t.), 1000 Bruxelles 02/21 1 72 1 1 AGRILA 236 55 220 33 Office national des dÃ ©bouchÃ ©s agricoles et horticoles (ONDAH) Rue de Laeken 166, 1000 Bruxelles 02/218 70 06 AFZET B 213 81 Dienst voor inspectie van de grondstoffen, Ministerie van Landbouw, Bolwerklaan 21 (9e verd .), 1000 Brussel 02/21 1 72 1 1 AGRILA 236 55 220 33 Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakensestraat 166, 1000 Brussel 02/218 70 06 AFZET B 213 81 KINGDOM OF DENMARK Statens Plantetilsyn, Gersonsvej 13, 2900 Hellerup 01-62 07 87 FEDERAL REPUBLIC OF GERMANY Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40 Postfach 180 203 6000 Frankfurt/Main 18 (069) 15 64-0 Fax 15 64-4 45 4 11 165 Landesdienststellen  Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart Referat 36 BreitscheidstraÃ e 4 Postfach 299 7000 Stuttgart 1 (07 11 ) 20 50-1 7 21 604 RegierungsprÃ ¤sidium Karlsruhe Referat 36 Ernst-Frey-StraÃ e 9 Postfach 5 343 7500 Karlsruhe 1 (07 21 ) 81 07-1 7 825 621 RegierungsprÃ ¤sidium TÃ ¼bingen Referat 36 NauklerstraÃ e 47 Postfach 7400 TÃ ¼bingen 1 (0 70 71 ) 28-1 7 262 818 RegierungsprÃ ¤sidium Freiburg Referat 36 BertoldstraÃ e 43 Postfach 7800 Freiburg i. Br. (07 61 ) 2 04-1 7 72 869  Bayern I Bayerische Landesanstalt fÃ ¼r ErnÃ ¤hrung Am Neudeck 6 Postfach 900 120 8000 MÃ ¼nchen 90 (0 89) 62 43-0 5 213 186 1 . 6 . 85 Official Journal of the European Communities No L 144/53  Berlin Telephone Telex Senator fÃ ¼r Wirtschaft und Verkehr Martin-Luther-StraÃ e 105 1000 Berlin 62 (0 30) 7 83-1 1 83 798  Bremen Senator fÃ ¼r Wirtschaft und AuÃ enhandel Tivolihochhaus 2800 Bremen (04 21 ) 3 61-1 2 44 804 Gartenbaukammer Bremen Paul- Feller-StraÃ e 25 2800 Bremen (04 21 ) 55 00 29 fÃ ¼r Bremen : Stadt- und Polizeiamt Am Wall 201 2800 Bremen 1 (04 21 ) 3 61-1 2 44 804 fÃ ¼r Bremerhaven : Magistrat der Stadt Bremerhaven OrtspolizeibehÃ ¶rde Stadthaus 2850 Bremerhaven (04 71 ) 5 99-1  Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Alter Steinweg 4 Postfach 112 109 2000 Hamburg 1 1 (0 40) 3 49 12-1 2 11 100  Hessen Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung  Abt. ErnÃ ¤hrung  Untermainkai 27-28 Postfach 1 6 408 6000 Frankfurt/Main 16 (06 11 ) 27 14-0 4 14 528  Niedersachsen Landwirtschaftskammer Hannover JohannsenstraÃ e 10 Postfach 269 3000 Hannover 1 (05 11 ) 16 65-1 9 22 892 Landwirtschaftskammer Weser-Ems Mars-la-Tour-StraÃ e 1-13 Postfach 2 549 2900 Oldenburg (04 41 ) 8 01-1 2 5 639 Bezirksregierung Hannover Dezernat 503 Am Waterlooplatz 1 1 Postfach 203 3000 Hannover 1 (05 11 ) 1 06-1 9 22 845 Bezirksregierung LÃ ¼neburg Dezernat 503 Am Ochsenmarkt 3 Postfach 2 520 2120 LÃ ¼neburg (0 41 31 ) 15-1 Bezirksregierung Braunschweig Dezernat 503 Bohlweg 38 Postfach 3 274 3300 Braunschweig (05 31 ) 4 84-1 9 52 821 Bezirksregierung Weser-Ems Dezernat 503 Theodor-Tantzen-Platz 8 Postfach 2 447 2900 Oldenburg (04 41 ) 79 90 2 5 804 No L 144/54 Official Journal of the European Communities 1 . 6 . 85  Nordrhein - Westfalen Telephone Telex Landwirtschaftskammer Rheinland Endenicher Allee 60 5300 Bonn 1 (02 28) 7 03-1 8 86 685 Landwirtschaftskammer Westfalen-Lippe Schorlemer-StraÃ e 26 Postfach 5 925 4400 MÃ ¼nster (02 51 ) 5 99-1 2 76-1 8 92 806 Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Nordrhein-Westfalen TannenstraÃ e 24b 4000 DÃ ¼sseldorf 30 (02 11 ) 45 63-1 8 584 035  Rheinland-Pfalz Landwirtschaftskammer Rheinland-Pfalz BurgenlandstraÃ e 7 6550 Bad Kreuznach (06 71 ) 6 90 31 4 2 737 Bezirksregierung Koblenz StresemannstraÃ e 3-5 Postfach 269 5400 Koblenz (02 61 ) 1 24 81 8 62 822 Bezirksregierung Trier MustorstraÃ e 14 5500 Trier (06 51 ) 7108-1 4 72 777 Bezirksregierung Rheinhessen-Pfalz Friedrich-Ebert-StraÃ e 14 6730 Neustadt/WeinstraÃ e (0 63 21 ) 8 50-1 4 54 857  Saarland Der Minister fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Referat E 5 Am Ludwigsplatz 6 Postfach 1 010 6600 SaarbrÃ ¼cken (06 81 ) 50 06 04 4 421 411  Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolsteristraÃ e 106-108 2300 Kiel 1 (04 31 ) 9 92-0 2 92 843 Ã berwachungsstelle fÃ ¼r Milcherzeugnisse und Handelsklassen Holstenplatz 1-2 Postfach 3 065 2300 Kiel 1 (0431 ) 5 96-1 2 99 817 FRENCH REPUBLIC MinistÃ ¨re de l'Ã conomie et des Finances  Direction de la consommation et de la rÃ ©pression des fraudes 13, rue Saint-Georges 75436 Paris Cedex 09 (1)285 13 50 643910 FIREP  Direction gÃ ©nÃ ©rale des douanes 93, rue de Rivoli 75056 Paris ( 1 ) 260 33 00 220200 DOUANX IRELAND Department of Agriculture, Agriculture House, Kildare Street, IRL-Dublin 2 78 90 1 1 25118 D AGRI EI 1 . 6 . 85 Official Journal of the European Communities No L 144/55 ITALIAN REPUBLIC Telephone Telex Istituto nazionale per il commercio estero ( ICE) Via Liszt, 21 , 00100 EUR Roma 5 99 21 613 231 610 178 612 282 613 231 GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture, service de contrÃ ´le des fruits et lÃ ©gumes 16, route d'Esch, boÃ ®te postale 1904, 1019 Luxembourg 44 32 32 2537 . AGRIM LU KINGDOM OF THE NETHERLANDS Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) 045-35 21 66 56 545 UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture, Fisheries and Food, Great Westminster House, Horseferry Road, UK-London SW1P 2AE 01 216 6311 21 271 Department of Agriculture and Fisheries for Scotland, Chesser House, 500 Gorgie Road, UK-Edinburgh EH 1 1 3AW 031 443 4020 72 162 Department of Agriculture for Northern Ireland, Dundonald House, Upper Newtownards Road, UK-Belfast BT4 3SB 0232 650 1 1 1 74 578 Welsh Office , Agriculture Department, Cathays Park, UK-Cardiff CF1 3NQ 0222 825 1 1 1 498 228 HELLENIC REPUBLIC Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½, '  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã Ã Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  Ã Ã ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 2, Ã Ã ¸Ã ®Ã ½Ã ± 01 329 13 02 Ipourgio Georgias 01 329 13 02  Diefthinsi metapiiseos kai agoron georgikon proionton ,  Tmima tipopiiseos kai piotikou eleghou protogenous paragogis Aharnon 2, Athina No L 144/56 Official Journal of the European Communities 1 . 6 . 85 ANNEX II List of the authorities responsible for inspection in each Member State referred to in Article 8 of Regulation (EEC) No 1035/72 KINGDOM OF BELGIUM Telephone Telex Service d'inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'agriculture Avenue du Boulevard 21 (9e Ã ©t .), 1000 Bruxelles 02/21 1 72 1 1 AGRILA 236 55 220 33 Office national des dÃ ©bouchÃ ©s agricoles et horticoles (ONDAH) Rue de Laeken 166, 1000 Bruxelles 02/218 70 06 AFZET B 213 81 Dienst voor inspectie van de grondstoffen, Ministerie van Landbouw, Bolwerklaan 21 (9e Verd .), 1000 Brussel 02/211 72 11 AGRILA 236 55 220 33 Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakensestraat 166, 1000 Brussel 02/218 70 06 AFZET B 213 81 KINGDOM OF DENMARK Statens Plantetilsyn, Gersonsvej 13 , 2900 Hellerup 01-62 07 87 FEDERAL REPUBLIC OF GERMANY Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40 Postfach 180 203 6000 Frankfurt/Main 18 (069) 15 64-0 Fax 1 5 64-4 45 4 11 165 Landesdienststellen  Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart Referat 36 BreitscheidstraÃ e 4 Postfach 299 7000 Stuttgart 1 (07 11) 20 50-1 7 21 604 RegierungsprÃ ¤sidium Karlsruhe Referat 36 Ernst-Frey-StraÃ e 9 Postfach 5 343 7500 Karlsruhe 1 (07 21 ) 81 07-1 7 825 621 RegierungsprÃ ¤sidium TÃ ¼bingen Referat 36 NauklerstraÃ e 47 Postfach 7400 TÃ ¼bingen 1 (0 70 71 ) 28-1 7 262818 RegierungsprÃ ¤sidium Freiburg Referat 36 BertoldstraÃ e 43 Postfach 7800 Freiburg i. Br. (07 61 ) 2 04-1 772 869  Bayern I Bayerisches Landesanstalt fÃ ¼r ErnÃ ¤hrungs Am Neudeck 6 Postfach 900 120 8000 MÃ ¼nchen 90 (0 89) 62 43-0 5 213 186 1 . 6 . 85 Official Journal of the European Communities No L 144/57  Berlin Telephone Telex Senator fÃ ¼r Wirtschaft und Verkehr Martin-Luther-StraÃ e 105 1000 Berlin 62 (0 30) 7 83-1 1 83 798  Bremen / Senator fÃ ¼r Wirtschaft und AuÃ enhandel Tivolihochhaus 2800 Bremen (04 21 ) 3 61-1 2 44 804 Gartenbaukammer Bremen Paul-Feller-StraÃ e 25 2800 Bremen (04 21 ) 55 00 29 fÃ ¼r Bremen : Stadt- und Polizeiamt Am Wall 201 2800 Bremen 1 (04 21 ) 3 61-1 2 44 804 fÃ ¼r Bremerhaven : Magistrat der Stadt Bremerhaven OrtspolizeibehÃ ¶rde Stadthaus 2850 Bremerhaven (04 71 ) 5 99-1  Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Alter Steinweg 4 Postfach 112 109 2000 Hamburg 1 1 (0 40) 3 49 12-1 2 11 100  Hessen Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung  Abt. ErnÃ ¤hrung  Untermainkai 27-28 Postfach 1 6 408 6000 Frankfurt/Main 16 (06 11 ) 27 14-0 4 14 528  Niedersachsen Landwirtschaftskammer Hannover JohannsenstraÃ e 10 Postfach 269 3000 Hannover 1 (05 11 ) 16 65-1 9 22 892 Landwirtschaftskammer Weser-Ems Mars-la-Tour-StraÃ e 1-13 Postfach 2 549 2900 Oldenburg (04 41 ) 8 01-1 2 5 639 Bezirksregierung Hannover Dezernat 503 Am Waterlooplatz 1 1 Postfach 203 3000 Hannover 1 (05 11 ) 1 06-1 9 27 845 Bezirksregierung LÃ ¼neburg Dezernat 503 Am Ochsenmarkt 3 Postfach 2 520 2120 LÃ ¼neburg (0 41 31 ) 15-1 Bezirksregierung Braunschweig Dezernat 503 Bohlweg 38 Postfach 3 274 3300 Braunschweig (05 31 ) 4 84-1 9 52 821 Bezirksregierung Weser-Ems Dezernat 503 Theodor-Tantzen-Platz 8 Postfach 2 447 2900 Oldenburg (04 41 ) 79 90 2 5 804 No L 144/58 Official Journal of the European Communities 1 . 6 . 85  Nordrhein - Westfalen Telephone Telex Landwirtschaftskammer Rheinland Endenicher Allee 60 5300 Bonn 1 (02 28) 7 03-1 8 86 685 Landwirtschaftskammer Westfalen-Lippe Schorlemer-StraÃ e 26 Postfach 5 925 4400 MÃ ¼nster (02 51 ) 5 99-1 ' 2 76-1 8 92 806 Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Nordrhein-Westfalen TannenstraÃ e 24b 4000 DÃ ¼sseldorf 30 (02 11 ) 45 63-1 8 584 035  Rheinland-Pfalz Landwirtschaftskammer Rheinland-Pfalz BurgenlandstraÃ e 7 6550 Bad Kreuznach (06 71 ) 6 90 31 4 2 737 Bezirksregierung Koblenz StresemannstraÃ e 3-5 Postfach 269 5400 Koblenz (02 61 ) 1 24 81 8 62 822 Bezirksregierung Trier MustorstraÃ e 14 5500 Trier (06 51 ) 71 08-1 4 72 777 Bezirksregierung Rheinhessen-Pfalz Friedrich-Ebert-StraÃ e 14 6730 Neustadt/WeinstraÃ e (0 63 21 ) 8 50-1 4 54 857  Saarland Der Minister fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Referat E 5 Am Ludwigsplatz 6 Postfach 1 010 6600 SaarbrÃ ¼cken (06 81 ) 50 06 04 4 421 411  Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolstenstraÃ e 106-108 2300 Kiel 1 (04 31 ) 9 92-0 2 92 843 Ã berwachungsstelle fÃ ¼r Milcherzeugnisse und Handelsklassen Holstenplatz 1-2 Postfach 3 065 2300 Kiel 1 (04 31 ) 5 96-1 299 817 FRENCH REPUBLIC MinistÃ ¨re de l'Ã conomie et des Finances Direction de la consommation et de la rÃ ©pression des fraudes 13 , rue Saint-Georges 75435 Paris Cedex 09 ( 1 ) 285 13 50 643910 FIR EP IRELAND I Department of Agriculture , Agriculture House, Kildare Street , IRL-Dublin 2 78 90 1 1 251 18 D AGRI EI 1 . 6 . 85 Official Journal of the European Communities No L 144/59 ITALIAN REPUBLIC Telephone Telex Azienda di Stato per gli interventi nel mercato agricolo (AIMA), via Palestro 81 , 00100-Roma for products traded between Community areas which form part of Italy's territory 4 95 92 61 613 003 Istituto nazionale per il commercio estero (ICE) via Liszt, 21 , 00100 EUR Roma for products, from the various parts of Italy's territory, which are offered for sale in other Community areas or vice versa 5 99 21 613 231 610 178 612 282 613 231 GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture, service de contrÃ ´le des fruits et lÃ ©gumes 16, route d'Esch, botte postale 1904, 1019 Luxembourg 44 32 32 2537 AGRIM LU KINGDOM OF THE NETHERLANDS Kwaliteitscontrolebureau voor groenten en fruit (KCB), Groot-Hertoginnelaan 6, 2517 EG 's-Gravenhage Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) 070-46 96 57 045-35 21 66 56 545 UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture, Fisheries and Food, Great Westminster House, Horseferry Road, UK-London SWIP 2AE 01 216 6311 21 271 Department of Agriculture and Fisheries for Scotland, Chesser House, 500 Gorgie Road, UK-Edinburgh EH 1 1 3AW 031 443 4020 72 162 Department of Agriculture for Northern Ireland, Dundonald House, Upper Newtownards Road, UK-Belfast BT4 3SB 0232 650 1 1 1 74 578 Welsh Office, Agriculture Department, Cathays Park, UK-Cardiff CF1 3NQ 0222 825 1 1 1 498 228 HELLENIC REPUBLIC Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½,  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã Ã Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  Ã Ã ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 2, Ã Ã ¸Ã ®Ã ½Ã ± 01 329 13 02 Ipourgio Georgias 01 329 13 02  Diefthinsi metapiiseos kai agoron georgikon proionton,  Tmima tipopiiseos kai piotikou eleghou protogenous paragogis Aharnon 2, Athina No L 144/60 Official Journal of the European Communities 1 . 6 . 85 ANNEX III List of the authorities responsible for inspection in each Member State referred to in Article 12 of Regulation (EEC) No 1035/72 KINGDOM OF BELGIUM Telephone Telex Service d'inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'agriculture Avenue du Boulevard 21 (9e Ã ©t.), 1000 Bruxelles 02/21 1 72 1 1 AGRILA 236 55 220 33 Office national des dÃ ©bouchÃ ©s agricoles et horticoles (ONDAH) Rue de Laeken 166, 1000 Bruxelles 02/218 70 06 AFZET B 213 81 Dienst voor inspectie van de grondstoffen, Ministerie van Landbouw, Bolwerklaan 21 (9e Verd.), 1000 Brussel 02/21 1 72 1 1 AGRILA 236 55 220 33 Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakensestraat 166, 1000 Brussel 02/218 70 06 AFZET B 213 81 KINGDOM OF DENMARK Statens Plantetilsyn, Gersonsvej 13, 2900 Hellerup 01-62 07 87 FEDERAL REPUBLIC OF GERMANY Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40 Postfach 1 80 203 6000 Frankfurt/Main 18 (069) 15 64-0 Fax 15 64-4 45 4 11 165 Landesdienststellen I  Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart Referat 36 BreitscheidstraÃ e 4 Postfach 299 7000 Stuttgart 1 (07 11 ) 20 50-1 7 21 604 RegierungsprÃ ¤sidium Karlsruhe Referat 36 Ernst-Frey-StraÃ e 9 Postfach 5 343 7500 Karlsruhe 1 (07 21 ) 81 07-1 7 825 621 RegierungsprÃ ¤sidium TÃ ¼bingen Referat 36 NauklerstraÃ e 47 Postfach 7400 TÃ ¼bingen 1 (0 70 71 ) 28-1 7 262 818 RegierungsprÃ ¤sidium Freiburg Referat 36 BertoldstraÃ e 43 Postfach 7800 Freiburg i. Br. (07 61 ) 2 04-1 7 72 869  Bayern Bayerische Landesanstalt fÃ ¼r ErnÃ ¤hrung Am Neudeck 6 Postfach 900 120 8000 MÃ ¼nchen 90 (0 89) 62 43-0 5 213 186  Berlin l Senator fÃ ¼r Wirtschaft und Verkehr Martin-Luther-StraÃ e 105 1000 Berlin 62 (0 30) 7 83-1 1 83 798 1 . 6 . 85 Official Journal of the European Communities No L 144/61  Bremen Telephone Telex Gartenbaukammer Bremen Paul-Feller-StraÃ e 25 2800 Bremen (04 21 ) 55 00 29  Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Alter Steinweg 4 Postfach 112 1 09 2000 Hamburg 11 (0 40) 3 49 12-1 2 11 100  Hessen s Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung  Abt. ErnÃ ¤hrung  Untermainkai 27-28 Postfach 16 408 6000 Frankfurt/Main 16 (06 11 ) 27 14-0 4 14 528  Niedersachsen Landwirtschaftskammer Hannover JohannsenstraÃ e 10 Postfach 269 3000 Hannover 1 (05 11 ) 16 65-1 9 22 892 Landwirtschaftskammer Weser-Ems Mars-la-Tour-StraÃ e 1-13 Postfach 2 549 2900 Oldenburg (04 41 ) 8 01-1 2 5 639  Nordrhein - Westfalen Landwirtschaftskammer Rheinland Endenicher Allee 60 5300 Bonn 1 (02 28) 7 03-1 8 86 685 Landwirtschaftskammer Westfalen-Lippe Schorlemer-StraÃ e 26 Postfach 5 925 4400 MÃ ¼nster (02 51 ) 5 99-1 2 76-1 8 92 806  Rheinland-Pfalz Bezirksregierung Koblenz StresemannstraÃ e 3-5 Postfach 269 5400 Koblenz (02 61 ) 1 24 81 8 62 822 Bezirksregierung Trier MustorstraÃ e 14 5500 Trier (06 51 ) 7108-1 4 72 777 Bezirksregierung Rheinhessen-Pfalz Friedrich-Ebert-StraÃ e 14 6730 Neustadt/WeinstraÃ e (0 63 21 ) 8 50-1 4 54 857  Saarland Der Minister fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Referat E 5 Am Ludwigsplatz 6 Postfach 1 010 6600 SaarbrÃ ¼cken (06 81 ) 50 06 04 4 421 411  Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolstenstraÃ e 106-108 2300 Kiel 1 (04 31 ) 9 92-0 2 92 843 FRENCH REPUBLIC MinistÃ ¨re de l'Ã conomie et des Finances Direction de la consommation et de la rÃ ©pression des fraudes 13 , rue Saint-Georges 75436 Paris Cedex 09 (1)285 13 50 643910 FIREP No L 144/62 Official Journal of the European Communities 1 . 6. 85 IRELAND Telephone Telex Department of Agriculture, Agriculture House, Kildare Street, IRL-Dublin 2 78 90 1 1 25118 D AGRI El ITALIAN REPUBLIC Istituto nazionale per il commercio estero (ICE) Via Liszt, 21 , 00100 EUR Roma 5 99 21 613 231 610 178 612 282 613 231 GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture, service de contrÃ ´le des fruits et lÃ ©gumes 16, route d'Esch, boÃ ®te postale 1904, 1019 Luxembourg 44 32 32 2537 AGRIM LU KINGDOM OF THE NETHERLANDS Kwaliteitscontrolebureau voor groenten en fruit (KCB), Groot-Hertoginnelaan 6, 2517 EG 's-Gravenhage 070-46 96 57 Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) 045-35 21 66 56 545 UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture, Fisheries and Food, Great Westminster House, Horseferry Road, UK-London SW1P 2AE 01 216 6311 21 271 Department of Agriculture and Fisheries for Scotland, Chesser House, 500 Gorgie Road, UK-Edinburgh EH 1 1 3AW 031 443 4020 72 162 Department of Agriculture for Northern Ireland, Dundonald House, Upper Newtownards Road, UK-Belfast BT4 3SB 0232 650 111 74 578 Welsh Office, Agriculture Department, Cathays Park, UK-Cardiff CF1 3NQ 0222 825 1 1 1 498 228 HELLENIC REPUBLIC Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½,  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã Ã Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  Ã Ã ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 2, Ã Ã ¸Ã ®Ã ½Ã ± 01 329 13 02 Ipourgio Georgias  Diefthinsi metapiiseos kai agoron georgikon proionton,  Tmima tipopiiseos kai piotikou eleghou protogenous paragogis Aharnon 2, Athina 01 329 13 02